     Case 2:18-cr-00162-AWA-DEM Document 25 Filed 07/26/19 Page 1 of 2 PageID# 130

                                                                                                 PILED       ' '
                                                                                              fMOPEN CQDBT




                               IN THE UNITED STATES DISTRICT COURT                            JUL26 ?niQ
                               FOR THE EASTERN DISTRICT OF VIRGINIA                   CLbik^u^,
                                            Norfolk Division

     UNITED STATES OF AMERICA

           V.
                                                        Criminal No. 2:18CR162
     NAKAI KOYENHAN,

           Defendant.



                                      RESTITTJTTON ORDF.R



          ..p.y                                     ''""                         "I-"
                                                                                   "  """""I


 3;
         S.n2l",?3M                       "t""""
         Manor, ELC at 308 Golden Oak Court,         I"™""'»
                                             Suite 115,           "» «>"
                                                        Virginia Beach,     Chuipt Polni
                                                                        VA 23454.
4.       Interest:

                  is waived.

                  accrues as provided in 18 U.S C § 3612(f)
5.



        £SfH=SS=HS5^
         rresentence Report. The Government may enforce restitution at any time.
6.      If incarcerated, the Court encourages the defendant to participate in the Bureau of
 Case 2:18-cr-00162-AWA-DEM Document 25 Filed 07/26/19 Page 2 of 2 PageID# 131




  7.
        f                         immediately,
        ^-LDy— per month or 25 percent          the defendant
                                       of net income,         shall
                                                      whichever      pay to the
                                                                 is greater,    Clerk at60
                                                                             beginning   least
         days after release from any period ofconfinement, or 60 days after sentencing ifno
         confinement is imposed.

         All payments shall be made to the Clerk of Court, United States District Court 401
        Courthouse Square, Alexandria, Virginia 22314.
 9.     Within 30 days of(a) any change of name,residence, or mailing address; and/or(b)any
        material change m economic circumstances that affects the ability to pay restitution, the
        defendant shall notify the Clerk of Court and the United States Attorney's Office
        Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.
 10.    No delinquent or default penalties will be imposed except upo                   ourt.


                                                         Arenda L. wflgnLAtren
                                                         United States District Judge
                                                    Honorable Arenda L. Wright Allen
                                                    United States District Judge
ENTERED this             day of       ,2019.

at Norfolk, Virginia

WE ASK FOR THIS:
                                                    SEEN AND AGREED:

G.Zachary Terwilliger
United States Attorney
                                                    Nakai Koyenhan
                                                    Defendant

Alan Matk Salsbury
Managing Assistant United SxMs Attorney
United States Attorney's Office                    Shawn M. Cline
101 West Main Street
                                                   Counsel for Defendant
Suite 8000
                                                   Law Office of Shawn M. Cline, P.C.
Norfolk, Virginia 23510                            21A East Queens Way
Telephone(757)441-6331                             Hampton, Virginia 23669
aIan.salsburv@usdoi.gnv                            Telephone (757) 224-1777
                                                   scline@hamptonroadsdefense.cnm
